DETAILED ACTION
The amendment filed on 10/11/2022 has been entered and fully considered. Claims 1-23 are pending. Claims 14-19 have been withdrawn from consideration. Claims 1-13 and 20-23 are considered on merits, of which claim 1, 6 and 12 are amended, and Claims 20-23 are newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff et al. (Journal of Breath Research, 2018) (Bischoff) in view of Badjagbo et al. (Trends in Analytical Chemistry, 2007) (Badjagbo).
Regarding claim 1, Bischoff teaches a method for monitoring cell density during cell expansion resulting from a cell culture process in a bioreactor (abstract) comprising the steps of:
a) cultivating cells in a bioreactor culture chamber according to a cell culture process having cell culture parameters (page 2, par 6);
b) during said process, introducing cell culture fluid inputs and generating waste
materials (page 2, par 6);
c) determining the amount of volatile organic compounds (VOCs) and their
chemical species in the waste materials (page 2, par 6); and
d) estimating the density or population of cells in the bioreactor based on said
determination (page 2, par 9).
Bischoff does not specifically teach that the determination the amount of VOCs by a sensor in real-time. However, Badjagbo teaches determining the amount of VOCs by a sensor in real-time (page 932, par 2). Badjagbo teaches that “Some analytical approaches have therefore been developed to perform real-time continuous monitoring of airborne VOCs, allowing rapid and reliable evaluations of the dispersion of these compounds in potentially critical situations where an evacuation might be required.” (page 932, par 0). At time before the filing it would have been obvious to one of ordinary skill in the art to determine the amount of VOCs by a sensor in real-time, in order to allow rapid and reliable evaluations of the density or population of cells in the bioreactor
Regarding claim 2, Bischoff teaches that wherein said waste materials include bioreactor headspace gases, and/or filtered liquid waste, and said VOCs include gas phase and/or dissolved or suspended VOCs respectively (page 2, par 6).
Regarding claim 3, Bischoff teaches that wherein the waste materials are
isolated or removed from the bioreactor chamber prior to said determining (page 2, par 6).
Regarding claim 4, Bischoff teaches wherein said isolation is achieved by an isolation filter allowing only the passage of gases out of the chamber and inhibiting the passage of contaminants into the chamber (NTME filber inherently has filter allowing only the passage of gases) (page 2, par 6-7).
Regarding claim 5, Bischoff teaches that wherein during or after said process, the VOCs are collected from said waste materials prior to said determining (page 2, par 6).
Regarding claim 6, Bischoff teaches that wherein said collecting includes exposing the waste materials to a sorptive element and said determining step includes subjecting the sorptive element to mass spectrometry (MS), for example gas chromatographic or proton transfer reaction MS, to provide said concentration and profile of VOCs (page 3, par 2).
Regarding claim 7, Bischoff teaches that wherein said collecting and said determining are conducted continually, periodically (every 24 h) or intermittently (page 2, par 4).
Regarding claim 8, Bischoff teaches that wherein said estimating includes assessing the change, and/or rate of change of the VOC concentration/profile (page 6, par 1).
Regarding claim 9, Bischoff teaches that the estimation of cell density includes the measurement of the concentration of one or more of alkanes, esters, alcohols and oximes (page 8, par 1-2).
Bischoff does not specifically teach that wherein said cells are CHO or T cells. However, it would have been obvious to one of ordinary skill in the art to apply Bischoff method to CHO or T cells with reasonable expectation of success, because Bischoff teaches that the method is applied to stem- and non-stem cell proliferation successfully (title).
Regarding claim 10, Bischoff teaches that wherein said measurement includes the measurement of the increase in concentration of docosane and/or other alkanes (page 8, par 2).
Regarding claim 11, Bischoff fairly suggests that wherein a) where said cells are CHO cells, then the measurement includes the measurement of the decrease in concentration of VOCs (e.g. benzaldehyde) or b) where said cells are T cells, then the measurement includes the measurement of the decrease in concentration of an aldehyde, for example, benzaldehyde (page 8, par 1).
Regarding claim 12, Bischoff teaches that the concentration of certain compound of VOCs increases when GSES stem cell density/concentration increases (Fig. 6, Thiirane, page 6, par 1), while the concentration of other compound of VOCs does not show any significant change when GSES stem cell density/concentration increases (Fig. 6, Pentanal, page 6, par 1). Therefore, Bischoff fairly suggest to one of ordinary skill in the art that a ratio of concentration of VOCs, such as Thiirane/Pentanal, can be used to determine cell density/concentration.
Regarding claim 13, Bischoff fairly suggests that wherein said determination is used to alter or enhance said cell culture parameters and/or said cell culture fluid inputs (page 8, par 6).
Regarding claim 20, Bischoff teaches that wherein the estimating is a prediction of cell density (cell number and growth rate) (page 2, par 9). 
Regarding claim 21, Bischoff teaches that wherein estimating the density or population of cells in the bioreactor based on said determination is based on a regression model (page 5, par 0).
Regarding claim 22, Bischoff teaches that wherein the regression model is based upon VOC measurements and cell density measurements of a same cell culture (page 5, par 0).
Regarding claim 23, Bischoff teaches that wherein the VOCs include one or more of alkanes, esters, alcohols, or oximes (page 8, par 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797